Name: Commission Regulation (EC) No 869/94 of 18 April 1994 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  communications;  economic analysis
 Date Published: nan

 Avis juridique important|31994R0869Commission Regulation (EC) No 869/94 of 18 April 1994 concerning the classification of certain goods in the combined nomenclature Official Journal L 101 , 20/04/1994 P. 0001 - 0002 Finnish special edition: Chapter 2 Volume 11 P. 0111 Swedish special edition: Chapter 2 Volume 11 P. 0111 COMMISSION REGULATION (EC) No 869/94 of 18 April 1994 concerning the classification of certain goods in the combined nomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Commission Regulation (EC) No 779/94 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and those rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Tariff and Statistical Nomenclature Section of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN code indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 1994. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 91, 8. 4. 1994, p. 12. ANNEX "" ID="1">A pre-formatted magnetic floppy disk for use in automatic data processing machines> ID="2">8523 20 90> ID="3">Classification is determinated by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and the wording of CN codes 8523, 8523 20 and 8523 20 90"> ID="3">The formatting of the disk (recording with initialization data only) is not to be considered as a recording on the media itself within the meaning of heading 8524">